FILED
                              NOT FOR PUBLICATION                            SEP 26 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



QIU JIN LI, a.k.a. Quijin Li, a.k.a. Qujing       No. 10-72587
Li
                                                  Agency No. A095-716-364
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Qiu Jin Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to remand and dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). We deny Li’s request for
oral argument.
asylum. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due

process contentions, Yan Liu v. Holder, 640 F.3d 918, 930 (9th Cir. 2011), and we

dismiss in part and deny in part the petition for review.

      Li’s only contention is that the IJ violated her due process rights by

compelling her to reveal privileged attorney-client communications. We lack

jurisdiction to consider this contention because Li did not raise it to the BIA. See

Tall v. Mukasey, 517 F.3d 1115, 1120 (9th Cir. 2008).

      Li does not otherwise challenge the BIA’s dispositive adverse credibility

findings. Accordingly, we deny the petition.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   10-72587